DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 3 in the reply filed on 08/23/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gasparovic et al. (US 7,685,747), herein Gasparovic.
Regarding claim 1, Gasparovic discloses an article of footwear comprising: a sole structure (sole 706) having a front sole portion, a rear sole portion, and a living hinge (flexure member 708) extending transversely across the sole structure from a medial side of the sole structure to a lateral side of the sole structure and connecting the front sole portion to the rear sole portion; and a divided footwear upper including a front upper portion (forefoot portion 702) and a separate rear upper portion (rearfoot 
Regarding claim 3, Gasparovic discloses that the medial wall of the rear upper portion is secured to the medial side of the front sole portion and the lateral wall of the rear upper portion is secured to the lateral side of the front sole portion (Fig. 7).
Regarding claim 8, Gasparovic discloses that the front sole portion, the rear sole portion, and the living hinge are coplanar in the use position (top Fig. 7); and the sole structure is lifted at the living hinge in the access position relative to the use position so that the rear sole portion inclines from a rear end of the rear sole portion to the living hinge, and the front sole portion inclines from a forward end of the front sole portion to the living hinge (bottom Fig. 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gasparovic, as applied to claim 1.
Regarding claim 2, Gasparovic does not disclose that the ECS of Fig. 7 is made of an elastic material. However, Gasparovic teaches that an ECS may be made of an elastic material, in order to form a form-fit skin over the rearfoot portion of the upper (column 5, lines 16-20). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the ECS (and therefore the rear portion of the upper) of an elastic material in order to provide a secure closure of the footwear in the use position, and to form a form-fit skin over the rearfoot portion of the upper.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 10, Gasparovic does not disclose that the front upper portion of the embodiment of Fig. 7 is laceless. However, Gasparovic teaches that an article of footwear having a living hinge and an enhanced closure system may have a front upper portion which is laceless (Fig. 4, 12, 15, 17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the front upper portion of the embodiment of Fig. 7 laceless, as taught by the embodiments of Fig. 4, 12, 15, and/or 17, in order to simplify the manufacturing and operation of the article of footwear.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gasparovic, as applied to claim 1, in view of Romboli et al. (US 8,006,410), herein Romboli.
Gasparovic discloses that the elastic biasing member may be located between the sole and the upper forward of the living hinge (column 4, lines 6-8; Fig. 1), but does not specifically disclose that the elastic biasing member extends through a channel through the sole. Romboli teaches an article of footwear having a sole portion which defines a transverse channel (space 6) extending from the medial side of the sole structure to the lateral side of the sole structure; and a closure system (clamping strip 5) which extends through the transverse channel (Fig. 1, 2, 4). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to attach the closure system of Gasparovic through a channel in the sole, as taught by Romboli, as this would be a simple substitution of one attachment method for another, with the predictable result of isolating the closure system from the upper, improving comfort to the wearer.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gasparovic, as applied to claim 1, in view of Jouffroy et al. (WO 2014/033396 A1), herein Jouffroy.
Gasparovic does not specifically disclose a heel footbed disposed further away from the rear upper portion on the access position. Jouffroy further teaches that the front upper portion or front sole portion includes a heel footbed (7); a rear periphery of the heel footbed is surrounded by the rear upper portion and overlays the rear sole portion in the use position (Fig. 1B); and the heel footbed is disposed further away from the rear upper portion when the front sole portion and the rear sole portion are in the access position than when in the use position (Fig. 1A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a heel footbed, as taught by Jouffroy, to the footwear of Gasparovic in order to provide improved support to the foot as the shoe is being put on and taken off. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gasparovic and Jouffroy, as applied to claims 1 and 6, further in view of Costello (US 1,812,622).
The combination of Gasparovic and Jouffroy does not disclose a compliant protrusion on the rear upper portion. Costello teaches a shoe (shoe S) with a shoe upper having a compliant protrusion (pad 6, formed of a sponge rubber) on the rear upper portion that protrudes forward into a foot-receiving cavity above a heel footbed when the shoe is in a use position. The pad provides a resilient engagement between the shoe and a foot of the user to prevent slippage without discomfort (page 1, lines 84-97; Fig. 1, 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a compliant protrusion, as taught by Costello, to the upper of Gasparovic and Jouffroy in order to provide a resilient engagement between the shoe and a foot of the user to prevent slippage without discomfort.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over herein Gasparovic, as applied to claim 1, in view of Shalom et al. (US 2014/0310992), herein Shalom.
Gasparovic discloses that the living hinge is formed by a combination of grooves/slits extending from a medial side to a lateral side of the midsole (channels 68; see US 6,189,239 column 4, lines 36-38; Fig. 1-3, incorporated into Gasparovic), but does not specifically disclose a slit disposed over a groove. Shalom teaches a shoe sole (sole 26) having a first portion (front portion 12A) and a second portion (back portion 12B) and a living hinge (foldable structure 32A). A bottom surface of the unitary midsole defines a groove (groove 18) extending from a medial side of the unitary midsole to a lateral side of the unitary midsole, and a top surface of the unitary midsole defines a slit (notch) disposed over the groove and extending from the medial side to the lateral side; and wherein the groove is wider in a first orientation (Fig. 5) than in a second orientation (Fig. 4), and the slit is wider in the second orientation (Fig. 4) than in the first orientation (Fig. 5). The grooves and slit allow the sole to be folded in a first direction (44), while preventing the sole from being folded in the opposite direction (paragraphs 0043, 0047, 0052; Fig. 1, 4, 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a living hinge having a slit disposed over a groove, as taught by Shalom, as the living hinge of Gasparovic as this would be a simple substitution of one type of living hinge for another, with the predictable result of allowing the sole to be folded in a first direction, while preventing the sole from being folded in the opposite direction.

Claims 13-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gasparovic in view of Spencer (US 5,481,814).
Regarding claim 13, Gasparovic discloses an article of footwear comprising: a midsole having a front midsole portion, a rear midsole portion, and a living hinge extending transversely across the midsole from a medial side of the midsole to a lateral side of the midsole and connecting the front 
Gasparovic appears to show that the bottom surface of the unitary midsole in the heel region has a main portion and a rearmost portion extending from and disposed at an obtuse angle to the main portion so that the main portion of the bottom surface extends along a horizontal plane in the first orientation, and the rearmost portion of the bottom surface extends along the horizontal plane in the second orientation (see US 6,189,239; Fig. 4, 5, 7, 8, incorporated into Gasparovic), but does not specifically show the orientation of the bottom surface along a horizontal plane. Spencer teaches a midsole (midsole 34) having a front midsole portion and a rear midsole portion; and a living hinge (hinge 37) extending transversely across the midsole from a medial side of the midsole to a lateral side of the midsole and connecting the front midsole portion to the rear midsole portion. A bottom surface of the midsole in the heel region has a main portion and a rearmost portion extending from and disposed at an obtuse angle to the main portion so that the main portion of the bottom surface rests on a horizontal 
Regarding claim 14, Gasparovic does not disclose that the ECS of Fig. 7 is made of an elastic material. However, Gasparovic teaches that an ECS may be made of an elastic material, in order to form a form-fit skin over the rearfoot portion of the upper (column 5, lines 16-20). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the ECS (and therefore the rear portion of the upper) of an elastic material in order to provide a secure closure of the footwear in the use position, and to form a form-fit skin over the rearfoot portion of the upper.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 15, Gasparovic discloses that the medial wall of the rear upper portion is secured to the medial side of the front midsole portion and the lateral wall of the rear upper portion is secured to the lateral side of the front midsole portion (Fig. 7).
Regarding claim 18, Gasparovic does not disclose that the front upper portion of the embodiment of Fig. 7 is laceless. However, Gasparovic teaches that an article of footwear having a living hinge and an enhanced closure system may have a front upper portion which is laceless (Fig. 4, 12, 15, 17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the front upper portion of the embodiment of Fig. 7 laceless, as taught by the .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gasparovic and Spencer, as applied to claim 13, further in view of Romboli.
Gasparovic discloses that the elastic biasing member may be located between the sole and the upper forward of the living hinge (column 4, lines 6-8; Fig. 1), but does not specifically disclose that the elastic biasing member extends through a channel through the sole. Romboli teaches an article of footwear having a sole portion which defines a transverse channel (space 6) extending from the medial side of the sole structure to the lateral side of the sole structure; and a closure system (clamping strip 5) which extends through the transverse channel (Fig. 1, 2, 4). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to attach the closure system of the combination of Gasparovic and Spencer through a channel in the sole, as taught by Romboli, as this would be a simple substitution of one attachment method for another, with the predictable result of isolating the closure system from the upper, improving comfort to the wearer.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gasparovic and Spencer, as applied to claim 13, further in view of Lin (US 8,769,845).
The combination of Gasparovic and Spencer does not disclose that the rear midsole portion has a rearmost portion extending from and disposed at an obtuse angle with a main portion of the rear midsole portion. Lin teaches an article of footwear (shoe 10) having an expandable ankle opening (due to elastic bands 24). The top surface of the sole of the footwear includes a main portion and a rearmost portion (protrusion 52) extending from and disposed at an obtuse angle to the main portion so that the rear midsole portion has a ridge between the rearmost portion of the bottom surface and the rearmost portion of the top surface. The treadable protrusion allows a user to tread on the back of the shoe to put on or take off the shoe without using their hands (column 2, lines 62-65; column 3, lines 10-20; Fig. 1, 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a rearmost portion disposed at an obtuse angle to the main portion, as taught by Lin, to the sole of Gasparovic, Shalom, and Spencer in order to allow a user to tread on the back of the shoe to put on or take off the shoe without using their hands.
Allowable Subject Matter
Claims 11, 12, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON M PRANGE/               Primary Examiner, Art Unit 3732